FILED IN COURT OF APPEALS
Appellate Docket Number:        / 2_"I} $'- O D C *}£) " £ 1/                                            l/=.-H Coun or Appeals District

Appellate Case Style:         3if~ 733/
                        Vs.
                        VS.       -


 The. LcuhjJ-v af Am tiersr rJ                                                                              rr fr tfvas
Companion Case No.                                                                                      CATHY 3. LUSK




Amended/corrected statement:                        DOCKETING STATEMENT (Civil)
                                             Appellate Court: TZj£ l€£/. £)ma/- erf ^DptL^J
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant ^ ^ ^J/                                                       II. Appellant Attorney(s) /^ ^
B^Person      fj Organization (choose one)                                 Q       Lead Attorney
                                                                           First Name:

First Name: L>£orCj2, /Je^fl                                               Middle Name:

Middle Name: Ulg.                                                          Last Name:

Last Name: /JtL/J                                                          Suffix:

Suffix:                                                                    Law Firm Name:

ProSe: ®                                                                   Address 1:

                                                                           Address 2:

                                                                           City:

                                                                           State:     Texas                        Zip+4:
                                                                           Telephone:                                   ext.


                                                                           Fax:

                                                                           Email:

                                                                           SBN:


III. Appellee &AjJt/e-rjC*/ tou^^Y                                         IV. Appellee Attorney(s)

 ] Person     Fj Organization (choose one)                                 I | Lead Attorney
                                                                           First Name:

First Name:                                                                Middle Name:

Middle Name:                                                               Last Name:

Last Name:                                                                 Suffix:

Suffix:                                                                    Law Firm Name:

ProSe: Q                                                                   Address 1:

                                                                           Address 2:

                                                                           City:
                                                                           State:     Texas                        Zip+4:
                                                                           Telephone:                                   ext.

                                                                           Fax:

                                                                           Email:

                                                                           SBN:

                                                                Pagel of 7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case):
Date order orjudgment signed:                                            Type ofjudgment:
Date notice of appeal filed in trial court:
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order: fj Yes FJ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):

Accelerated appeal (See TRAP 28):             • Yes • No
If yes, please specify statutory or other basis onwhich appeal is accelerated:


Parental Termination orChild Protection? (See TRAP 28.4): rjYes jgNo

Permissive? (See TRAP 28.3):                   QYes j^jNo
If yes, please specify statutory or other basis for such status:

Agreed? (See TRAP 28.2):                        D Yes • No
If yes, please specify statutoryor other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          LJ Yes l_l No
If yes, pleasespecify statutory or other basis for such status:

Does thiscase involve an amount under $100,000?            gj Yes DNo
Judgment or order disposes of allparties and issues: H Yes • No
Appeal from final judgment:                                S Yes QNo
Does the appeal involve the constitutionality or the validity ofastatute, rule, or ordinance?      j^j Yes QNo
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                 gjYes Q No                   Ifyes, date filed: oU - \X> ~ I'd
Motionto Modify Judgment:             CTYes •         No           If yes, datefiled:
Request for Findings ofFact           Fg Yes fjNo                  If yes, date filed:   cA~\0- ,S"
and Conclusions of Law:
            „ .                       FlYes      1 No              If yes, date filed:
Motion to Reinstate:                  u_i       i_j
                                      n     Yes n     No           If yes, date filed:
 Motion underTRCP 306a:               LJ        L-J
 Other:                               D Yes D No
 If other, please specify:
                                                                                                                 :
VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

 Affidavit filed in trial court:     • Yes Q No                    Ifyes, date filed:
 Contest filed intrial court:        D^es • No                     Ifyes, date filed:

 Date ruling on contest due:

 Ruling on contest: •Sustained              •Overruled             Date ofruling:

                                                                    Page 2 of 7
VIII. Bankruptcy

Has any party to the court'sjudgment filed for protection in bankruptcy which might affect this appeal?    • Yes |53 No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                        Bankruptcy Case Number:




IX. Trial Court And Record


Court:                                                              Clerk's Record:

County: ^ 0£(iS                                                 Trial Court Clerk: • District • County
Trial Court Docket Number (Cause No.): "^^C( -         —IC
Trial Judge (who tried ordisposed of case):                         if no^ date it will berequested:
First Name:                                                         Were payment arrangements made with clerk? FJYes g]No
Middle Name:                                                        (Note: No request required under TRAP 34.5(a),(b))
Last Name:

Suffix:

Address 1:

Address 2 :

City:
State:    Texas                       Zip + 4:
Telephone:                              ext.

Fax:

Email:




Reporter's or Recorder's Record:

Isthere a reporter's record?           J0 Yes fj No
Was reporter's record requested?       • Yes fX| No

Was there a reporter's record electronically recorded? • Yes ^] No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? r~] Yes Rf No




                                                             Page 3 of 7
    "2 Court Reporter                     j| Court Recorder
•     Official                           • Substitute



First Name:

Middle Name:

Last Name:

Suffix:

Address 1:

Address 2:

City:
State:     Texas                      Zip + 4:
Telephone:                              ext.                                                                                     Add Another
                                                                                                                                   Reporter
Fax:

Email:


X. Supersedeas Bond

Supersedeas bond filed: QYes            No       If yes, date filed:

Will file: • Yes fj No

XI. Extraordinary Relief

Will you request extraordinary relief(e.g.temporary or ancillary relief) from this Court?          • Yes • No
If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred tomediation?           ra y      r~l N

If no, please specify:
Has the case been through an ADR procedure? QYes g] No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?          |] Pre-Trial       j| Post-Trial   •   Other
If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the rightto raise additional issues or request additional relief):



How was the case disposed of?
Summary of relief granted, including amountof moneyjudgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page 4 of 7
Attorney's fees (trial):

Attorney's fees (appellate):
Other:

If other, please specify:



Will you challenge this Court's jurisdiction?     • Yes 0 No
Does judgment have language that one or more parties "take nothing"?         3 Yes [3 No
Doesjudgment have a Mother Hubbard clause? •Yes            0 No
Other basis for finality? f^opt^-PY IS rAXIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the StateBar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will representthe appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, includingthe financial meansof the appellant or appellee. If a case is selectedby the Committee, and can be matched
with appellate counsel, that counsel will take overrepresentation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono ProgramPamphletavailable in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you willreceive a letterfrom the ProBonoCommittee within
thirty (30) to forty-five(45) days after submitting this Docketing Statement.
Note: thereis no guarantee that if you submityour case for possible inclusion in the Pro BonoProgram, the Pro Bono Committee will select
your caseand that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking othercounsel to representyou
in this proceeding. By signingyour name below, you are authorizing the Pro Bono committee to transmitpublicly available facts and
information aboutyour case, includingparties and background, through selectedInternetsites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion inthe Pro Bono Program?                @ Yes • No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committeemay have
regarding the appeal? 21-Yes • No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department ofHealth and Human Services Federal Poverty Guidelines?                 [*] Yes Jj~\ No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances tothe Pro Bono Committee? I&l Yes |_J No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                      Date:




Printed Name:                                                                               State Bar No.:




Electronic Signature:
    (Optional)




                                                                 Page 6 of 7
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on


          u^r^HrxM
Signature of counsel
                n&l(c(or pro se party)                                   Electronic Signature:
                                                                                (Optional)

                                                                         State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:

Manner Served:


First Name:

Middle Name:

Last Name:

Suffix:

Law Firm Name:

Address 1:

Address 2:

City:
State     Texas                      Zip+4:
Email:

If Attorney, Representing Party's Name:




                                                               Page 7 of 7